department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c number release date date cc pa cbs br1 gl-805109-00 uil memorandum for associate area_counsel sbse - san francisco cc sb sf attn trmackinson from alan c levine chief branch collection bankruptcy summonses cc pa cbs br1 subject this memorandum responds to your request for advice dated date this document is not to be cited as precedent sec_6110 question presented can a federal_tax_lien that self-releases after the debtor receives a bankruptcy discharge of the related tax_liabilities be reinstated against pre-petition property in accordance with the procedures under sec_6325 conclusion the lien can be reinstated reinstatement of an erroneously self-released federal_tax_lien under sec_6325 against a debtor’s pre-petition property does not violate the discharge injunction of b c a since the tax_liability underlying the notice_of_federal_tax_lien is unaffected background the debtor had unpaid federal_income_tax liabilities for tax years and in she received a discharge of these liabilities in a chapter bankruptcy case the bankruptcy court determined that the federal tax_liens however still attached to pre-petition property her residence and an adjacent undeveloped parcel and this holding was upheld on appeal to the district_court on the debtor filed an administrative claim for innocent spouse relief with the internal_revenue_service service after her claim was rejected she filed an action in tax_court under sec_6015 gl-805109-00 this action is still pending and has suspended the expiration of the collection statute_of_limitations under sec_6015 the united_states brought a suit to foreclose the tax_liens against the pre-petition property on after the initiation of the suit the notices of federal_tax_lien for three tax periods and erroneously self-released when the mistake was discovered the service issued a revocation of the certificate of release in order to reinstate the assessment liens imposed by sec_6321 a new notice_of_federal_tax_lien was filed in place of the erroneously-released notices of federal tax_liens relating to the three tax years the service estimates the current value of the real_estate to be dollar_figure the total amount of the encumbrances against the property including the tax_liens is about dollar_figure analysis a discharge order in bankruptcy discharges the debtor from a personal obligation to pay and creates an injunction barring creditors from attempting to collect discharged debts from the debtor personally b c a the discharge however does not destroy the pre-petition liability 501_us_78 111_sct_2150 a bankruptcy discharge extinguishes only one mode of enforcing a claim-namely an action against the debtor in personam see also in re conston 181_br_769 d del collecting cases consequently although the service generally may not collect the discharged tax debts from the debtor’s pre-petition property it is not prohibited from collection from exempt abandoned or excluded_property b c sec_522 in addition in this case as with other chapter cases the federal tax_liens pass through bankruptcy unaffected in spite of the discharge given to the debtor see 502_us_410 34_fsupp2d_827 e d n y in re 227_br_806 s d ohio the liens continue to attach to the debtor’s pre-petition property including parcels of real_estate following the close of the case the automatic_stay is lifted and the united_states may proceed to take action to enforce the liens see b c sec_362 in re 901_f2d_744 9th cir in the united_states filed a suit to foreclose the tax_liens but the liens self- released during the pendency of the suit while a self-release may operate to extinguish a federal_tax_lien under sec_6325 the release does not extinguish the underlying liability we have found no authority for the position that the release of a lien has any impact on the liability to the contrary there is specific authority for the position that a certificate of release while conclusive that the lien is extinguished does not conclusively establish that the underlying tax_liability is not owed or has been paid see urwyler v united_states u s t c big_number at big_number e d cal 23_tc_565 aff’d 231_f2d_8 5th cir 50_f2d_887 1st cir cert_denied 284_us_673 see also in re goldston f 3d gl-805109-00 10th cir distinguishing the liability for tax from the assessment revrul_85_67 1985_1_cb_364 same in re 181_br_358 bankr s d ill distinguishes determination of tax_liability and collection of the tax as two distinct steps in the taxation process the argument that the release of a lien extinguishes the tax_liability is also inconsistent other aspects of sec_6325 sec_6325 provides that in addition to when the liability is satisfied or unenforceable the service is authorized to release the lien upon acceptance of a bond clearly in this circumstance the lien may be released but the liability remains until paid or unenforceable it would be incongruous to assert that a release of a lien under sec_6325 extinguishes the underlying liability but a release of a lien under sec_6325 does not in addition sec_6325 provides the service with the authority to revoke a certificate of release and reinstate the lien in certain circumstances by mailing and filing notice of the revocation conceptually the argument that the liability is extinguished upon issuance of a certificate of release seems inconsistent with the service’s authority to make such a revocation without having to reassess the liability see also william d elliot federal tax collection liens and levies pincite prentice hall citing sec_301_6325-1 for the statement that when a lien is released however the underlying tax_liability is not extinguished until the tax has been paid in full or the statutory period for collection of the tax expires accordingly because neither the release of the lien nor the discharge extinguishes the pre-petition liability we conclude that a discharge_in_bankruptcy does not affect the service’s ability to revoke an erroneous lien release see eg united_states v peterson a f t r 2d u s t c big_number in lien foreclosure suit district_court did not identify as an issue the service’s erroneous release of liens based on the taxpayer’s bankruptcy discharge because release was properly revoked in an analogous context we have previously concluded that a taxpayer’s bankruptcy discharge does not affect the service’s ability to reverse an abatement of an assessment and proceed with collection against certain pre-petition assets see notice cc-2001-014 following bankruptcy it is the service’s normal policy to abate such discharged taxes to prevent inadvertent collection see generally irm describing procedures for evaluating and processing discharge however sometimes the abatement is performed in error because for example there exists pre-petition property against which a notice_of_federal_tax_lien was filed from which all or a portion of the liability can be satisfied in order to collect from these sources the service may reverse the discharge abatement under sec_6404 see notice cc-2001-014 united_states v langrehr u s dist lexis d neb date the service may reverse the abatement because as described in notice cc-2001-014 a tax debt exists as long as it has not been satisfied and the period for collection has not expired in a similar manner because release of a lien under sec_6325 does not extinguish the gl-805109-00 liability the tax_lien may be reinstated by mailing and filing notice of the revocation under sec_6325 even though the taxpayer has received a discharge although the released federal_tax_lien can be reinstated the released notice_of_federal_tax_lien and the priority status the notice provides cannot sec_301_6325-1 see 793_fsupp_994 d colo united_states v reid u s t c big_number u s dist lexis thus after revocation the service must refile the erroneously self- released notices of federal_tax_lien to establish a new priority date although refiling is required to reestablish priority the reinstated tax_lien nevertheless attaches to the pre-petition property sec_301_6325-1 the united_states could foreclose on the property even without refiling the notices by relying on the assessment liens refiling does not create a new liability nor is it an effort to collect directly from the debtor see in the matter of hansen u s dist lexis w d tex date discharge_in_bankruptcy affects only the service’s ability to effect certain methods of collection in this case the service’s ability to collect from the pre-petition property of the debtor was unaffected by the discharge the self-release and subsequent refiling of the notices of federal_tax_lien does not alter this ability if you have any questions please call
